Exhibit 10.2

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into by and between SWITCH AND DATA MANAGEMENT COMPANY LLC, a Delaware limited
liability company (“Company”), and GEORGE A. POLLOCK, JR. (“Employee”) effective
as of December 18, 2008 (the “Effective Date”).

In consideration of the employment by Company, and of the compensation and other
remuneration to be paid by Company to Employee for such employment, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by Employee, Company and Employee agree as follows:

ARTICLE 1

EMPLOYMENT AND DUTIES

1.1 Employment: Effective Date. Subject to the terms of this Agreement, Company
agrees to employ Employee, and Employee agrees to be employed by Company,
beginning as of the Effective Date and continuing until the last day of the
Stated Term (as hereinafter defined) unless earlier terminated or extended in
accordance with this Agreement (such period of employment being referred to
herein as the “Term”).

1.2 Position. During the Term, Employee shall serve as the Senior Vice
President, Chief Financial Officer and Treasurer. The Employee acknowledges that
the Company is a management company affiliated with Switch & Data Facilities
Company, Inc. (the “Parent”) and that the Employee’s duties under this Agreement
will involve services on behalf of the Company, Parent and the Parent’s
subsidiaries (the “Switch & Data Group”).

1.3 Duties and Services. The Employee shall perform diligently and to the best
of his abilities the duties and services appertaining to the office referred to
in Section 2.2, as well as such additional duties and services appropriate to
such office that the Board of Directors of the Parent (the “Board”) or the Chief
Executive Officer of the Parent (the “CEO”) may determine from time to time. The
Employee’s employment shall also be subject to the policies maintained and
established by the Board and the CEO, as the same may be amended from time to
time. In furtherance of the foregoing, the Employee shall devote his full
business time, energy and efforts to the business and affairs of the Company and
its affiliates and shall not engage, directly or indirectly, in any other
business or businesses, whether or not similar to that of the Switch & Data
Group, except with the consent of the Board, which consent may be withheld by
the Board in its sole discretion. The foregoing notwithstanding, the parties
recognize and agree that the Employee may engage in passive personal investments
and other business activities that do not conflict with the business and affairs
of the Switch & Data Group or interfere with the Employee’s performance of his
duties hereunder.

1.4 Duty of Loyalty. Employee acknowledges and agrees that Employee owes a
fiduciary duty of loyalty, fidelity and allegiance to act at all times in the
best interests of Switch & Data Group and to do no act that would injure the
business, interests or reputation of Company or any of its subsidiaries or
affiliates. In keeping with these duties, Employee shall make full



--------------------------------------------------------------------------------

disclosure to Company of all business opportunities pertaining to Company’s
business and shall not appropriate for Employee’s own benefit business
opportunities concerning the subject matter of the fiduciary relationship.

ARTICLE 2

STATED TERM AND TERMINATION OF EMPLOYMENT

2.1 Stated Term and Extensions. The stated term (the “Stated Term”) of this
Agreement shall commence on the Effective Date and end on December 31, 2009.
Unless either of the parties provides written notice of termination to the other
party at least 45 days prior to the expiration of the Stated Term, this
Agreement shall automatically extend for an additional calendar year (an
“Extended Year Term”). Thereafter, this Agreement shall automatically extend for
additional Extended Year Terms, unless either of the parties provides written
notice of termination to the other party at least 45 days prior to the
expiration of the then current Extended Year Term.

2.2 Company’s Right to Terminate. Notwithstanding the provisions of Section 2.1,
Employee’s employment shall terminate prior to the expiration of the Stated Term
or any Extended Year Term as follows: (a) Employee’s employment shall
automatically terminate upon Employee’s death and (b) Company shall have the
right to terminate Employee’s employment at any time for any of the following
reasons:

(i) upon Total Disability (as defined below);

(ii) for Cause (as defined below); or

(iii) for any reason not described in Section 2.2(a) or 2.2(b)(i) or (ii), in
the sole discretion of the Board of Directors, by giving Employee 30 days’
advance notice (“Without Cause Termination”).

“Total Disability” shall mean the occurrence of any circumstances in which
Employee, by reason of illness, incapacity or other disability, has failed to
perform his duties or fulfill his obligations under this Agreement for a
cumulative total of 130 days in any 12-month period. Any questions as to the
existence of Total Disability of Employee as to which Employee and the Company
cannot agree shall be determined in writing by a qualified independent
physician, mutually acceptable to Employee and the Company. If Employee and the
Company cannot agree as to a qualified independent physician, each shall appoint
such a physician and those two physicians shall select a third who shall make
such a determination in writing. The determination of a Total Disability made in
writing to the Company and Employee shall be final and conclusive for all
purposes of this Agreement.

“Cause” shall mean that Employee (A) has engaged in gross negligence or willful
misconduct in the performance of the duties required of him hereunder, (B) has
been indicted with respect to a felony offense, or a criminal information has
been returned with respect to a misdemeanor offense, (C) has willfully refused
to perform the duties and responsibilities required of him hereunder, (D) has
materially breached any then-current Company policy or code of conduct
established by Company, which policy or code of conduct was provided to Employee
prior to such breach, (E) has willfully engaged in conduct that is materially
injurious

 

2



--------------------------------------------------------------------------------

to Company or any of its affiliates, (F) has breached any material provision of
this Agreement that, if correctable, remains uncorrected for 30 days following
written notice to Employee by Company of such breach or (G) has voluntarily
resigned.

2.3 Employee’s Right to Terminate for “Good Reason”. Employee may terminate his
employment hereunder for Good Reason at any time during the Term, in which event
Employee shall resign from all of his positions with Company. For purposes of
this Agreement, “Good Reason” shall mean any of the following should they occur
without the Employee’s prior consent:

(a) The assignment to Employee by Company of duties inconsistent with Employee’s
position as Senior Vice President or Chief Financial Officer, or any significant
reduction or significant change in either position, stature, or job function,
except in connection with the termination of employment for Cause or Total
Disability; provided, that “Good Reason” shall not occur pursuant to this
Section 2.3(a) unless and until such assignment, significant reduction or
significant change remains uncorrected for 30 days following written notice to
Company by Employee of same;

(b) A reduction by Company in the Base Salary or benefits received by Employee
in violation of this Agreement; provided, that “Good Reason” shall not occur
pursuant to this Section 2.3(b) unless and until such reduction of Base Salary
or benefits remains uncorrected for 30 days following written notice to Company
by Employee of same;

(c) Unless consented to by Employee, Company and its affiliates shall no longer
engage in the business of providing colocation and ancillary services by reason
of an action taken by a majority of the Board; or

(d) The occurrence of a Change of Control. As used herein, the term “Change of
Control” shall mean (i) in the event the Parent’s common stock, par value
$0.0001 per share (“Common Stock”), is not publicly traded on a national
securities exchange, any merger, consolidation, amalgamation, plan of
arrangement, reorganization or similar transaction involving the Parent, other
than a transaction in which the Parent’s shareholders, immediately prior to the
transaction hold, immediately thereafter, not less than fifty percent of the
combined voting power of the then outstanding voting securities with respect to
the election of the board of directors of the resulting entity or the ultimate
parent of the resulting entity, (ii) in the event the Parent’s Common Stock is
publicly traded on a national securities exchange, any merger, consolidation,
amalgamation, plan of arrangement, reorganization or similar transaction
involving the Parent, other than a transaction in which the Parent’s
shareholders, immediately prior to the transaction hold, immediately thereafter,
in the same proportion as immediately prior to the transaction, not less than
fifty percent of the combined voting power of the then outstanding voting
securities with respect to the election of the board of directors of the
resulting entity or the ultimate parent of the resulting entity, and (iii) any
liquidation or sale of all or substantially all of the assets of the Parent.

 

3



--------------------------------------------------------------------------------

2.4 Effect of Termination.

(a) If Employee’s employment shall terminate upon the expiration of the Stated
Term or any Extended Year Term, then, all compensation and all benefits to
Employee hereunder shall terminate contemporaneously with such termination of
employment.

(b) If Employee’s employment shall terminate prior to the expiration of the
Stated Term or an Extended Year Term, then, upon such termination, regardless of
the reason therefor, all compensation and benefits to Employee hereunder shall
terminate contemporaneously with such termination; provided, that upon any
Without Cause Termination or any termination for Good Reason, subject to
subsection 2.4(d) below, Company shall continue to pay Employee the Base Salary
(as defined below) plus the pro rated bonus amount for that calendar year plus
medical insurance premiums for a period of 12 months after such termination, in
such installments and on the same normal payroll dates as Company would have
paid in accordance with Company's normal payroll practice had such termination
not occurred. Such Base Salary to be adjusted for any increases in salary.

(c) In light of the difficulties in estimating the damages for an early
termination of this Agreement, Company and Employee hereby agree that the
payments, if any, to be received by Employee pursuant to this Section 2.3 shall
be received by Employee as liquidated damages, and Employee shall not have any
right to any other payment or damages except for such liquidated damages.

(d) With respect to the payments provided by subsection 2.4(b) above (the
"Termination Payments"), to the extent necessary to avoid the imposition of
additional income taxes or penalties or interest on Employee under Section 409A
of the Internal Revenue Code of 1986, as amended (the "Code"), Company shall not
make any Termination Payments before the date which is 6 months after the date
of the Without Cause Termination or termination for Good Reason, whichever is
applicable (the "Termination Date"), and the Termination Payments which Employee
would otherwise be entitled to receive during the first 6 months following the
Termination Date shall be accumulated and paid on the first day of the seventh
month following the Termination Date.

ARTICLE 3

COMPENSATION AND BONUSES

3.1 Base Salary. During the Term, Company shall pay Employee a base salary equal
to $240,000 per year (the “Base Salary”), which Company shall pay to Employee
consistent with Employer’s payroll procedures.

3.2 Bonuses. During the Term, Company anticipates paying Employee an annual
bonus targeted at 50% of Employee’s Base Salary; provided, that the amount of
such bonus, while targeted at 50% of Base Salary, shall be subject to financial
criteria established by the Board and other business concerns identified by the
Board at such time.

3.3 Benefits. During the Term, Employee shall be allowed to participate in
Company’s health benefit plan and Company’s 401(k) plan. Company shall not,
however, by reason of this paragraph, be obligated to institute, maintain, or
refrain from changing, amending or discontinuing, any such plan or program, so
long as such changes, if any, are similarly applicable to executive employees
generally.

 

4



--------------------------------------------------------------------------------

ARTICLE 4

PROTECTION OF INFORMATION

4.1 Disclosure to and Property of Company. All information, designs, ideas,
concepts, improvements, product developments, discoveries, and inventions,
whether patentable or not, which are conceived, made, developed, or acquired by
Employee, individually or in conjunction with others, during the Term (whether
during business hours or otherwise and whether on Company’s premises or
otherwise) that relate to Company’s or any of its affiliates’ business,
products, or services (including, without limitation, all such information
relating to corporate opportunities, research, financial and sales data, pricing
terms, evaluations, opinions, interpretations, acquisitions prospects, the
identity of customers or their requirements, the identity of key contacts within
the customer’s organizations or within the organization of acquisition
prospects, or marketing and merchandising techniques, prospective names, and
marks) (collectively, “Confidential Information”) shall be disclosed to Company
and are and shall be the sole and exclusive property of Company and its
affiliates. Moreover, all documents, videotapes, written presentations,
brochures, drawings, memoranda, notes, records, files, correspondence, manuals,
models, specifications, computer programs, E-mail, voice mail, electronic
databases, maps, drawings, architectural renditions, models and all other
writings or materials of any type embodying any of such information, ideas,
concepts, improvements, discoveries, inventions and other similar forms of
expression (collectively, “Work Product”) are and shall be the sole and
exclusive property of Company or its affiliates. Upon termination of Employee’s
employment by Company, for any reason, Employee promptly shall deliver such
Confidential Information and Work Product, and all copies thereof, to Company.

4.2 Disclosure to Employee. Company shall disclose to Employee, or place
Employee in a position to have access to or develop, Confidential Information
and Work Product of Company or its affiliates. Employee also agrees to preserve
and protect the confidentiality of such third party Confidential Information or
Work Product and to the same extent, and on the same basis, as Company’s or its
affiliates’ Confidential Information and Work Product.

4.3 No Unauthorized Use or Disclosure. Employee will not, at any time during or
after Employee’s employment by Company, make any unauthorized disclosure of
Confidential Information or Work Product of Company or its affiliates, or make
any use thereof, except in the carrying out of Employee’s responsibilities
hereunder.

4.4 Assistance by Employee. Both during the period of Employee’s employment by
Company and thereafter, Employee shall assist Company and its nominee, at any
time, in the protection of Company’s or its affiliates worldwide right, title
and interest in and to Work Product and the execution of all formal assignment
documents requested by Company or its nominee and the execution of all lawful
oaths and applications for patents and registration of copyright in the United
States and foreign countries.

4.5 Remedies. Employee acknowledges that money damages would not be sufficient
remedy for any breach of this Article 4 by Employee, and Company or its
affiliates shall be

 

5



--------------------------------------------------------------------------------

entitled to enforce the provisions of this Article 4 by terminating payments
then owing to Employee under this Agreement and to specific performance and
injunctive relief as remedies for such breach or any threatened breach. Such
remedies shall not be deemed the exclusive remedies for a breach of this
Article, but shall be in addition to all remedies available at law or in equity,
including the recovery of damages from Employee and his agents.

ARTICLE 5

STATEMENTS CONCERNING COMPANY

5.1 In General. Employee shall refrain, both during the employment relationship
and after the employment relationship terminates, from publishing any oral or
written statements about Company, any of its affiliates or any of such entities’
officers, employees and consultants, agents or representatives that are
slanderous, libelous or defamatory; or that disclose private or confidential
information about Company, any of its affiliates or any of such entities’
business affairs, officers, employees and consultants, agents or
representatives; or that constitute an intrusion into the seclusion or private
lives of any officers, employees and consultants, agents or representatives of
Company or any of its affiliates; or that give rise to unreasonable publicity
about the private lives of any officers, employees and consultants, agents or
representatives of Company or any of its affiliates; or that place Company, any
of its affiliates, or any of such entities’ officers, employees and consultants,
agents or representatives in a false light before the public; or that constitute
a misappropriation of the name or likeness of Company, any of its affiliates or
any of such entities’ officers, employees and consultants, agents or
representatives. A violation or threatened violation of this prohibition may be
enjoined by the courts. The rights afforded Company and its affiliates under
this provision are in addition to any and all rights and remedies otherwise
afforded by law.

ARTICLE 6

INDEMNIFICATION

Parent shall indemnify Employee to the same extent as directors and officers of
the Parent are indemnified by Parent, which indemnification procedures are set
forth in Article 6 of the Parent’s Bylaws. Any amendment or modification to the
Bylaws shall not affect Employee’s indemnification rights hereunder unless such
amendment or modification results in an expansion of such indemnification
rights.

ARTICLE 7

NONCOMPETITION

In General. Executive agrees that, from the date of this Agreement until 12
months after the expiration or termination of this Agreement (the “Non-Compete
Period”), Executive shall not, anywhere in the United States:

(a) directly or indirectly participate in the ownership, management, operation
or control of, or be connected as an officer, employee, partner, director, or
otherwise with, or have any financial interest in or aid or assist anyone else
in the conduct of any business that is competitive with that conducted by
Company or its affiliates (a “Competitive Operation”); provided, however, that
this provision shall not preclude Executive from owning not more than 1% of the
equity securities of any publicly held Competitive Operation so long as
Executive does not serve as an employee, officer, director or consultant to such
business;

 

6



--------------------------------------------------------------------------------

(b) directly or indirectly, either as principal, agent, independent contractor,
consultant, director, officer, employee, employer, advisor, stockholder,
partner, or in any other individual or representative capacity whatsoever,
either for his own benefit or for the benefit of any other person or entity
either (1) attempt to hire, contract or solicit with respect to hiring any
employee of Company or its affiliates or (ii) induce or otherwise counsel,
advise or encourage any employee of Company or its affiliates to leave the
employment of Company or its affiliates; (c) directly or indirectly, either as
principal, agent, independent contractor, consultant, director, officer,
employee, employer, advisor, stockholder, partner, or in any other individual or
representative capacity whatsoever, either for his own benefit or for the
benefit of any other person or entity call upon, solicit, divert or take away,
any customer or vendor of Company or its affiliates with whom Executive dealt,
directly or indirectly, during his engagement with Company or its affiliates, in
connection with a Competitive Operation; provided, however, that Executive may
call upon such customers and vendors for the purpose of promoting sales of
Company’s or its affiliates’ services and products to such customers and
vendors, and for such other purposes as are not reasonably intended to result in
any reduction in Company’s or its affiliates’ sales or prospective sales to such
customers and vendors.

ARTICLE 8

MISCELLANEOUS

8.1 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to Company to:

  

Switch and Data Management Company LLC

Attention: Chief Executive Officer

1715 N Westshore Blvd, Suite 650

Tampa, Florida 33607

 

With a copy to:

 

Mr. Robert Grammig

Holland & Knight LLP

100 North Tampa Street

Suite 4100

Tampa, FL 33602-3644

If to Employee to:   

Mr. George A. Pollock, Jr.

18716 Lithia Towne Road

Lithia, Florida 33547

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

 

7



--------------------------------------------------------------------------------

8.2 Applicable Law. This Agreement is entered into under, and shall be governed
for all purposes by, the laws of the State of Florida.

8.3 No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

8.4 Severability. To the extent permitted by applicable law, Company and
Employee hereby agree that any term or provision of this Agreement that renders
such term or provision or any other term or provision hereof invalid or
unenforceable in any respect shall be modified, but only to the extent necessary
to avoid rendering such term or provision invalid or unenforceable, and such
modification shall be accomplished in the manner that most nearly preserves the
benefit of Company and Employees' bargain hereunder. If a court of competent
jurisdiction determines that any term or provision of this Agreement is invalid
or unenforceable, then the invalidity or unenforceability of that term or
provision shall not affect the validity or enforceability of any other term or
provision of this Agreement, and all other terms or provisions shall remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in a materially adverse manner
with respect to either party.

8.5 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

8.6 Withholding of Taxes and Other Employee Deductions. Company may withhold
from any benefits and payments made pursuant to this Agreement all federal,
state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to Company’s employees generally.

8.7 Headings. The section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

8.8 Gender and Plurals. Wherever the context so requires, the masculine gender
includes the feminine or neuter, the singular number includes the plural and
vice-versa, “or” has the inclusive meaning identified with the phrase “and/or,”
and “including” has the inclusive meaning frequently identified with the phrase
“but not limited to.”

8.9 Assignment. This Agreement shall be binding upon and inure to the benefit of
Company and any successor of Company, by merger or otherwise. Except as provided
in the preceding sentence, this Agreement, and the rights and obligations of the
parties hereunder, are personal and neither this Agreement, nor any right,
benefit, or obligation of either party hereto, shall be subject to voluntary or
involuntary assignment, alienation or transfer, whether by operation of law or
otherwise, without the prior written consent of the other party.

8.10 Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to employment of Employee by Company. Company and Employee
shall reasonably cooperate with respect to and

 

8



--------------------------------------------------------------------------------

may jointly amend or modify this Agreement in any mutually agreeable manner to
provide for the application and effects of Section 409A of the Code and any
related regulatory or administrative guidance issued by the Internal Revenue
Service.

8.11 Arbitration. Any and all disputes or controversies, whether of law or fact,
and of any nature whatsoever arising from or respecting this Agreement, shall be
decided by arbitration by the American Arbitration Association in accordance
with its Commercial Rules except as modified by this Agreement.

(i) The arbitrator will be mutually selected by the Company and the Employee. If
the Company and the Employee do not so agree on a single arbitrator, the Company
and the Employee shall each select one independent, qualified arbitrator and the
two selected arbitrators shall select a third arbitrator (the three selected
arbitrator(s) are referred to as the “Panel”);

(ii) The Arbitration shall take place in Tampa, Florida, or any other location
mutually agreeable to the Parties. At the request of either Party, arbitration
proceedings will be conducted confidentially; in such case all documents,
testimony, and records shall be received, heard, and maintained by the
arbitrators in confidentiality, available for inspection only by the Company or
the Employee and their respective attorneys and their respective experts who
shall agree in advance and in writing to receive all such information in
confidentiality until such information shall become generally known. The Panel
shall be able to award any and all relief, including relief of an equitable
nature, provided that punitive damages shall not be awarded. The award rendered
by the Panel may be enforceable in any court having jurisdiction to enforce the
award;

(iii) Reasonable notice of the time and place of arbitration shall be given to
all Parties and any interested persons as shall be required by law;

(iv) The Arbitration shall be final and binding on the parties; and

(v) The parties acknowledge that they are waiving their right to seek remedies
in court, including the right to a jury trial.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above, to be effective as of the Effective Date.

 

COMPANY: SWITCH AND DATA MANAGEMENT COMPANY LLC By:  

/s/ Keith Olsen

Name:   Keith Olsen Title:   Chief Executive Officer George A. Pollock, Jr.

/s/ George A. Pollock, Jr.

 

10